EXHIBIT 10.8 SPECIAL DEFERRED STOCK AGREEMENT PURSUANT TO THE DOW CHEMICAL COMPANY 1 OPTION PLAN The Dow Chemical Company (“the Company”) has delivered to you prospectus material pertaining to the shares of Common Stock covered by The Dow Chemical Company 1988 Award and Option Plan (“the Plan”). This instrument is referred to herein as “this Agreement”. Terms that are used herein and defined in the Plan are used as defined in the Plan. THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF TERMS AND CONDITIONS 1. This Agreement is in all respects subject to the provisions of the Plan, as the Plan may be amended from time to time. The Plan is incorporated by reference. In the event of any conflict between this Agreement and the Plan, the provisions of the Plan shall govern and this Agreement shall be deemed to be modified accordingly. 2. The deferral period of this Agreement shall be from until .Issuance and delivery of the shares of Deferred Stock credited to your account on the books of the Company hereunder shall be deferred until and shall be subject to the conditions described below. The shares will be released into your account at the end of the deferral period.Prior to such issuance and delivery you shall have no rights as a stockholder with respect to the shares of Deferred Stock credited to your account under this Agreement. In each year prior to issuance and delivery, you (or your successors) shall make arrangements satisfactory to the Compensation Committee for the payment of any taxes required to be withheld in connection with your right to shares of Deferred Stock under all applicable laws and regulations of any governmental authority, whether federal, state or local and whether domestic or foreign. The Company and its Subsidiaries or Affiliates (collectively and individually a “Dow Company”) and their directors, officers, employees, or agents shall not be liable for any delay in issuance or receipt of any shares pursuant to this Agreement. 3. For each Dow Common Stock dividend record date during the period while shares of Deferred Stock remain credited to your account on the books of the Company and before their issuance and delivery to you, the Company shall pay to you as additional compensation a sum of money equal to the amount which you would have received in dividends if the shares of Deferred Stock credited to your account had been issued and delivered to you (the “Dividend Equivalents”). Awardees regularly paid compensation by a Dow Company in other than U.S. dollars will receive such payment of Dividend Equivalents converted from U.S. dollars at the Dow inter-company trading rate in effect at the time of delivery. Such Dividend Equivalents shall be paid to you on the date the dividend was paid to shareholders of the Company’s common stock. 4. This Agreement shall terminate and your rights under this Agreement shall be forfeited if your employment with any Dow Company is terminated for any reason other than death or disability. Such forfeiture includes forfeiture if you retire or otherwise leave the Company voluntarily.The Compensation Committee and Chief Executive Officer have the authority, however, to provide for the continuation of such rights in whole or in part despite such a termination and forfeiture whenever, in their sole judgment, it is determined that such continuation is in the best interests of the Company.If you take a leave of absence from a Dow Company, for any reason, your award under this Agreement will be subject to the leave of absence policy established by the Compensation Committee for Plan awards.You shall be considered to be disabled for the purposes of this Agreement in the event you, by reason of any medically determinable physical or mental impairment which can be expected to result in death or which can be expected to last for a continuous period of not less than 12 months, are receiving income replacement benefits for a period of not less than 3 months under an accident and health plan or arrangement covering employees of the Company.Your death or disability shall not accelerate the time of payment of Deferred Stock under this Agreement. 5. The Company is under no obligation to grant you the right to receive any cash payment under any law, federal, local, domestic or foreign. 6. Your right to future issuance and delivery of Deferred Stock may not be sold, pledged, or otherwise transferred (except as hereinafter provided) and any attempt to sell, pledge, assign or otherwise transfer shall be void and your rights to Deferred Stock shall therefore be forfeited. Your right to such future issuance and delivery shall, however, be transferable by will or pursuant to the laws of descent and distribution or you may make a written designation of a beneficiary on the form prescribed by the Company, which beneficiary (if any) shall succeed to your rights under this Agreement in the event of your death. 7. Upon the occurrence of a Change of Control as defined in the Plan, your right to receive the number of shares of Deferred Stock credited to your account under this Agreement shall not be forfeitable under any circumstances, and your 137 Deferred Shares will generally continue to be delivered based on the original deferral period schedule. If you also experience involuntary Separation from Service from Dow or an affiliate thereof within two years following a Change of Control and prior to the Payment Date, the Company shall deliver these shares to you on the 30th day following such Separation from
